Motion denied wherein it seeks leave to appeal to the Court of Appeals from this court’s order (161 AD2d 123) entered on May 1, 1990; wherein reargument is sought, the motion is granted solely to the extent of further modifying the aforesaid order so as to limit items 5 and 6 of the subpoena to the applicable period from January 1, 1984 to December 2, 1987, and by adding the following sentence at the end of the memorandum decision (supra, at 125) accompanying said order: "In addition, to the extent that items 5 and 6 set no time period for the records demanded, they are overbroad and should be limited to the applicable period after January 1, 1984.” Concur— Kupferman, J. P., Asch, Wallach, Smith and Rubin, JJ.